DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,221,296. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘296 anticipates the instant claims. Claim 1 recites an imaging system comprising: a light source configured to emit light including a component in at least a first excitation wavelength band to excite a first fluorescence material emitting a first fluorescence belonging to a near-infrared wavelength band, and to emit light including a component in at least a second excitation wavelength band to excite a second fluorescence material emitting a second fluorescence belonging to a visible wavelength band (encompassed by light source in claim 1 of ‘296); a first image sensor configured to receive light including a component of the wavelength band of the first fluorescence and output a first imaging signal (encompassed by first image sensor in claim 1 of ‘296); a second image sensor configured to receive light including a component of the wavelength band of the second fluorescence and output a second image signal (encompassed by second image sensor in claim 1 of ‘296); an optical element configured to separate light including the first fluorescence in the near-infrared wavelength band into a first optical branch and a light including the second fluorescence in the visible wavelength band into a second optical branch (encompassed by optics in claim 1 of ‘296); and a pass filter in the first optical branch configured to transmit light having a near-infrared wavelength band and block light having a wavelength equal to or less than a predetermined wavelength belonging the visible wavelength band (encompassed by long pass filter in claim 2 of ‘296). Claim 2 is encompassed by claim 1 of ‘296. 
Claims 8-9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 11,221,296 in view of Yoshida (US 2010/0079587). With respect to claims 8 and 16, Patent ‘296 discloses a light source, first and second image sensor, an optical element, and a pass filter (see above) but does not disclose a camera head and circuitry. However, Yoshida teaches in endoscopic systems comprising a camera head (encompassed by distal end 42) and circuitry (encompassed by processor 18). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the elements in a camera head and circuitry to process images as taught by Yoshida as they are well known components in an endoscopic system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2010/0079587).
Yoshida discloses an imaging system comprising a light source (12) configured to emit light including a component in at least a first excitation wavelength band to excite a first fluorescence material emitting a first fluorescence belonging to a near-infrared wavelength band, and to emit light including a component in at least a second excitation wavelength band to excite a second fluorescence material emitting a second fluorescence belonging to a visible wavelength band ([0029]; [0043]; [0057]); a first image sensor (70) configured to receive light including a component of the wavelength band of the first fluorescence and output a first imaging signal ([0043]); a second image sensor (80) configured to receive light including a component of the wavelength band of the second fluorescence and output a second imaging signal ([0051]); an optical element (68) configured to separate light including the first fluorescence in the near-infrared wavelength band into a first optical branch and light including the second fluorescence in the visible wavelength band into a second optical branch ([0043]; Fig. 4); and a pass filter (72) in the first optical branch configured to transmit light having a near-infrared wavelength band and block light having a wavelength equal to or less than a predetermined wavelength belonging to the visible wavelength band ([0045]; Fig. 4). Yoshida discloses an endoscope system (10; Fig. 1) comprising a camera head (42; Fig. 4). Yoshida discloses camera control circuitry (18; [0031]; [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 9-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2010/0079587) in view of Tsuchiya et al. (US 2005/0224692).
Yoshida discloses the subject matter substantially as claimed except for dichroic films. However, Tsuchiya et al. teaches in the same field of endeavor comprising dichroic films on a prism to transmit and reflect certain wavelengths ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Yoshida with the dichroic films as taught by Tsuchiya et al. as it is well known for prisms to comprise a dichroic film to transmit and reflect certain wavelengths. Yoshida discloses a long pass filter ([0045]).
Claim(s) 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2010/0079587) in view of Tsuchiya et al. (US 2005/0224692) as applied to claims 1 and 8, further in view of Santori et al. (US 2017/0343477).
Yoshida discloses the subject matter substantially a claimed except for a notch filter. However, Santori et al. teaches in the same field of endeavor providing a notch filter to substantially block the wavelengths of the excitation light ([0106]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Yoshida with a notch filter as taught by Santori et al. in order to block excitation light from reaching the imaging device ([0106]).
Yoshida discloses an IR cut filter (82; [0053]) for visible imaging (80; [0051]). Yoshida does not specifically recite a short pass filter. However, it would have been obvious to one of ordinary skill in the art to have substituted the IR cut filter of Yoshida with a short pass filter for passing visible light since Yoshida discloses the optical path for the imaging sensor is visible light ([0051]) and a substitution for one filter for another is well within the skill level of one of ordinary skill in the art.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2010/0079587) in view of Tsuchiya et al. (US 2005/0224692) as applied to claim 8, further in view of Matsumoto et al. (US 2005/0027166).
Yoshida discloses the subject matter substantially as claimed except for superimposing the first or second image onto a visible light image. However, Matsumoto et al. teaches in the same field of endeavor superimposing fluorescent light and visible image can provide improved diagnostic capabilities (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Yoshida which superimposing the fluorescence and visible images as taught by Matsumoto et al. in order to provide improved diagnostic capabilities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/               Primary Examiner, Art Unit 3793